Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action in merits.  Claim 1-20, as originally filed, are presently pending. Claims 1, 3-6, 9, 11-14, 16-19, after restriction election, have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Response to Arguments (Election/Restrictions)
Applicant's election with traverse of Species II (claims 3-6, and 11-13, 16-19, together with generic claims 1, 9, and 14) in the reply filed on 11/17/2020 is acknowledged. The
traversal is on the ground(s) that the identified species by the Examiner are not mutually
exclusive per descriptions in the specification and they overlap in scope.
This is not found persuasive because the identified species, as described in the
previously mailed Election/Restrictions Requirement, belong to distinctly different
.
The requirement is still deemed proper and is therefore made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.




Claims 1, 3, 9, 11, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0231871 A1, Wang et al. (hereinafter Wang) in view of “Unsupervised CNN for Single View Depth Estimation: Geometry to the Rescue”, Garg et al. July 29, 2016 (hereinafter Garg).
As to claim 1, Wang discloses a depth system for generating depth estimates from a monocular image (Fig 1), comprising: one or more processors; a memory communicably coupled to the one or more processors and storing: 
a disparity module including instructions that when executed by the one or more processors cause the one or more processors to: 
flip, using a disparity model, the monocular image to generate a flipped image (pars 0006-0007, 0013, 0024, 0026, 0061, 0066, data enhancement for image samples including flipping the image using DCNN (e.g. a disparity module)), wherein the disparity model is a machine learning algorithm (pars 0006-0007, 0009, 0020, CNN/DCNN),
analyze, using the disparity model, the monocular image and the flipped image to generate disparity maps including a monocular disparity map corresponding to the monocular image and a flipped disparity map corresponding to the flipped image (Fig  1; pars 0010-0012, 0019-20, 0026. 0031, 0033, 0037, 0066, predict and estimate depth map of the input image and flipped image). 

Garg, in the same or similar field of endeavor, analyze, using the disparity model, the monocular image and the flipped image to generate disparity maps including a monocular disparity map corresponding to the monocular image and a flipped disparity map corresponding to the flipped image (Figs 1-2; page 9, sec 5.3, flip left and right images horizontally and swap them to get new training pair with positive disparities), generate, in the disparity model, a fused disparity map from the monocular disparity map and the flipped disparity map (Figs 2-3; page 6, estimate MxN disparities for 2Mx2N depth maps; images captured in the previous layers of CNN (including left/right flipped images) being used with the upscaled depths); and an image module including instructions that when executed by the one or more processors cause the one or more processors to provide the fused disparity map as the depth estimates of objects represented in the monocular image (Figs 2-3).
Therefore, consider Wang and Garg’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Garg’s teachings on utilizing combined monocular and flipped images for improving the depth estimate.

2. (Withdrawn)



7-8. (Withdrawn)

As to claim 9, it recites a non-transitory computer-readable medium with instructions executed performing functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

10. (Withdrawn)

As to claim 11, it is rejected with the same reason as set forth in claim 3.

As to claim 14, it is a method claim necessitated claim 1. Rejection of claim 1 is therefore incorporated herein.

15. (Withdrawn)

As to claim 16, it is rejected with the same reason as set forth in claim 3.

20. (Withdrawn)


Allowable Subject Matter
Claims 4-6, 12-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record, Wang and Garb, neither discloses alone, not teaches in combination functions and features as recited in claim 4. Claims 12 and 17 recite similar limitations as claim 4.
Prior art of record, Wang and Garb, neither discloses alone, not teaches in combination functions and features as recited in claim 5. Claims 13 and 18 recite similar limitations as claim 4. Claims 6 and 19 depend from claim 5 and claim 18. They are also allowable subject matter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661